    Case 18-22502        Doc 18     Filed 03/25/20 Entered 03/25/20 09:27:29             Desc Main
                                      Document     Page 1 of 3
This order is SIGNED.


Dated: March 25, 2020

                                                R. KIMBALL MOSIER
                                               U.S. Bankruptcy Judge



     Prepared and Submitted by:

     Peggy Hunt, Chapter 7 Trustee (Utah State Bar No. 6060)
     111 S. Main Street, Ste. 2100
     Salt Lake City, UT 84111-2176
     Telephone: (801) 933-8911
     Facsimile: (801) 933-7373
     Email: hunttrustee@dorsey.com

     Peggy Hunt, Chapter 7 Trustee


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


      In re:                                                  Case No. 18-22502

      OFAMOONI P. TUIPULOTU, JR. and                               Chapter 7
      MELAIA V. TUIPULOTU,
                                                          The Honorable R. Kimball Mosier
                Debtor (s).



                  ORDER APPROVING FINAL REPORT, APPLICATIONS
               FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES,
                          AND TRUSTEE’S PROCEDURES



               Peggy Hunt, Chapter 7 Trustee, has submitted her Trustee’s Final Report and

     Account Before Distribution (the “Final Report”) which has been reviewed and filed by the

     United States Trustee. A Notice of Trustee’s Final Report and Applications for

     Compensation and Deadline to Object (the “Notice”) was served on all creditors and parties

     in interest in this case, and no further notice is required. The deadline to file objections
Case 18-22502       Doc 18      Filed 03/25/20 Entered 03/25/20 09:27:29                Desc Main
                                  Document     Page 2 of 3




 or otherwise respond to the Final Report and the corresponding Applications for

 Compensation has passed, and no objections or responses have been filed.

         The Court has reviewed the Final Report, the Applications for Compensation

 submitted by professionals whose employment has been approved by the Court in this

 case referenced in further detail below, the Notice, as well applicable law, and based

 thereon and for good cause shown,

         IT IS HEREBY ORDERED that:

         1.      The Trustee’s Application for Compensation and Reimbursement of

 Expenses, seeking allowance of a commission in the total amount of $337.90 and

 reimbursement of actual costs expended in the total amount of $53.30 is APPROVED,

 and the Trustee is ALLOWED an administrative expense claim in the total amount of

 $391.20.

         2.      The Final Report is APPROVED and the Trustee is AUTHORIZED to

 make distributions as set forth therein.

         3.      After filing a final account and upon the closing of this case, the Trustee is

 AUTHORIZED to abandon and/or destroy records in her possession relevant to the

 above-captioned case.

 ------------------------------------------------END OF ORDER--------------------------------------




                                                 2
Case 18-22502      Doc 18     Filed 03/25/20 Entered 03/25/20 09:27:29                Desc Main
                                Document     Page 3 of 3




               DESIGNATION OF PARTIES TO BE SERVED

        Service of the foregoing ORDER APPROVING APPLICATIONS FOR

 COMPENSATION AND REIMBURSEMENT OF EXPENSES AND TRUSTEE’S

 PROCEDURES shall be served to the parties in the manner designated below:


        By Electronic Service: I certify that the parties of record in this case as

 identified below, are registered CM/ECF users and will be served notice of entry of the

 foregoing Order through the CM/ECF system:


    •   Lee J. Davis ecfmail@davisjoneslegal.com,
        davislr43657@notify.bestcase.com;davisjonesecfmail@gmail.com;jonestr43657
        @notify.bestcase.com
    •   Mary M. Hunt tr hunttrustee@dorsey.com,
        hunt.peggy@dorsey.com;UT18@ecfcbis.com
    •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov




                                              3
